Appeal from an order-dismissing relator’s writ of habeas corpus. Relator was sentenced to Sing Sing Prison and has been transferred to Auburn Prison and then to Dannemora State Hospital. Such transfer may not be questioned in habeas corpus (People ex rel. Morriale v. Branham, 291 N. Y. 312, 318). The relator has been before this court earlier upon the same assertion Of illegal imprisonment (269 App. Div. 919). Leave to appeal from our determination confirming the order dismissing habeas corpus was denied by the Court of Appeals (295 N. Y. 992) and certiorari was denied by the Supreme Court of the United States (sub nom. B,usso V. Shaw, 327 U. S. 797, decided March 25, 1946). Order affirmed, without costs. All concur.